Citation Nr: 1036952	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO. 04-24 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 
percent for gout involving the knees and ankles.

2. Entitlement to an initial disability rating in excess of 10 
percent for pes planus, right foot, including whether a separate 
compensable rating is warranted for bilateral heel spurs.

3. Entitlement to an initial compensable rating for varicocele.

4. Entitlement to an initial compensable rating for hemorrhoids.

5. Entitlement to service connection for upper back pain/injury, 
also claimed as upper back sprain.

6. Entitlement to service connection for pneumonia.

7. Entitlement to service connection for hypertension, claimed as 
high blood pressure.

8. Entitlement to service connection for sleep disturbance as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service with the Army National Guard from 
January 1987 through June 1987, and with the Army from March 1989 
through January 2003, with additional years of National Guard 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the issues of entitlement to service 
connection for posttraumatic stress disorder, a cervical spine 
disorder, Lyme Disease, and bronchitis initially denied by the RO 
in September 2003 and appealed by the Veteran, have been granted 
and are no longer before the Board. See July 2006 and February 
2010 rating decisions.

Also, the Veteran's representative submitted a brief in July 
2010, part of which discussed the rating criteria for the 
Veteran's service-connected bronchitis. Service connection for 
bronchitis was granted in January 2010, and the Veteran has not 
yet expressed any disagreement with the rating assigned, so the 
issue of whether an increased rating is warranted under the 
pertinent rating criteria provided by the Veteran's 
representative is not within the Board's jurisdiction and will 
not be discussed in the decision, below.

The issues of entitlement to an initial disability rating in 
excess of 40 percent for gout involving the knees and ankles; 
entitlement to an initial disability rating in excess of 10 
percent for pes planus, right foot, including whether a separate 
compensable rating is warranted for  bilateral heel spurs; 
entitlement to an initial compensable rating for varicocele; 
entitlement to an initial compensable rating for hemorrhoids; 
entitlement to service connection for hypertension, claimed as 
high blood pressure; and entitlement to service connection for 
sleep disturbance as due to undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a separate upper back disability 
related to active service that is unrelated to his already 
service-connected neck disability and intervertebral disc 
syndrome.

2. The Veteran had pneumonia one time in service, and never 
since.

3. The residuals of the Veteran's in-service incurrence of 
pneumonia are separately service connected.


CONCLUSIONS OF LAW

1. An upper back disability was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.14 
(2009).

2. The criteria for service connection for pneumonia are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for an 
upper back disability and a respiratory disorder. For service 
connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Upper Back

The Veteran is seeking to establish service connection for an 
upper back disorder. In his January 2003 claim, the Veteran 
specified that he was claiming "chronic and constant lower back 
pain and spasms. Intervertebral Disc Syndrome. Desiccated 
Discs," as well as "upper back pain/injury," and "neck 
pain/injury."  In the September 2003 rating decision, the RO 
granted service connection for intervertebral disc syndrome of 
the lumbar spine, and denied service connection for any 
disability to the thoracic spine, as there was no showing of a 
disability by way of the July 2003 VA examination. The Veteran 
disagreed with this decision and in his notice of disagreement 
(NOD), he reported that he was treated for "upper back and neck 
injuries...over 30 times in the past year."  An October 2003 
statement by the representative also referred to the Veteran's 
claims as for "upper back and neck pain/injuries." 

In October 2006, the Veteran further stated that he had two 
"upper back/neck" injuries in service and that he continues to 
have "upper back/neck/shoulder pain and mobility problems."

In November 2009, the Veteran was afforded a VA examination of 
the spine. The examiner noted the Veteran's history as including 
complaints of pain following PT in September 1991. He was treated 
for a muscle strain and reported upper back pain since. The 
Veteran stated that his current symptoms included pain at the 
upper back at the base of the neck with spasms that radiate to 
both shoulders, worse on the left. As the physician questioned 
the Veteran about his neck claim, the Veteran also reported 
constant daily pain radiating to the left shoulder. X-ray at that 
time revealed mild degenerative osteoarthritis and degenerative 
disc disease of the cervical spine at C4-5 and C5-6, and of the 
thoracic spine at T7-T8 and T8-T9 levels. The examiner went on to 
state that the disabilities are at least as likely as not related 
to the Veteran's active service.

Following the November 2009 VAX, service connection was awarded 
for degenerative disc disease of the cervical spine. See February 
2010 rating decision. A February 2010 SSOC continued the denial 
of service connection for upper back pain/injury noting that the 
Veteran is already service connected for intervertebral disc 
syndrome of the spine and for degenerative disc disease of the 
cervical spine. Thus, the Veteran is presently in receipt of a 
rating for the lumbar spine and cervical spine, which includes a 
rating for intervertebral disc syndrome. However, his claim for a 
separate rating for the issues related to his "upper back" is 
still in appellate status since it was listed as a separate 
issue. 

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 
(2009). The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). Again, in 
this case the Veteran reports his symptoms related to his 
service-connected cervical spine and his claimed "upper back" 
disability are similar, in fact, are essentially identical. He 
repeatedly described the pain as in the "upper back/neck" that 
radiates into the shoulders. Thus, the Board finds that granting 
a separate disability rating for the upper back would be 
pyramiding since the Veteran has already receives a compensable 
rating for the cervical spine.

Also, the General Counsel for VA has issued an opinion in which 
it was held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of motion 
because the nerve defects and resulting pain associated with an 
injury to the sciatic nerve may cause the limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. See VAOPGCPREC 36-97 
(Dec. 12, 1997). Again, the Veteran is already service connected 
for intervertebral disc syndrome. Thus, the disability in 
question in this case with regard to the "upper back pain," 
tends to contemplate limitations due to pain, orthopedic and 
neurologic, of the thoracic spine, which is already contemplated 
in the grant of service connection for intervertebral disc 
syndrome. There is no basis upon which to separately service 
connect the thoracic spine when the thoracolumbar spine has 
already been service connected. And, there is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation. 
See 38 C.F.R. § 4.55; Esteban, 6 Vet. App. at 259. The pain and 
functional limitations caused by the thoracic spine disability 
are contemplated in the noncompensable rating that has already 
been assigned for intervertebral disc syndrome. Thus, 38 C.F.R. § 
4.40, et seq. do not provide basis for assigning separate 
disability ratings.

While the Board recognizes the Veteran's consistent complaints of 
pain of the upper back, this pain has already been service 
connected by way of the 10 percent rating assigned for the 
cervical spine and for the noncompensable rating for 
intervertebral disc syndrome. There is simply no basis upon which 
the Board can separately service connect the thoracic spine. The 
Veteran's claim is denied.

Pneumonia

The Veteran has sought service connection for pneumonia incurred 
in service and its residuals. The Board does not question that 
the Veteran had an in-service incurrence of pneumonia. He was 
diagnosed with and treated for pneumonia in February 1987. 
Following that diagnosis, he received treatment for bronchitis, 
laryngitis and sore throat several times. Thus, the Board also 
recognizes that he has experienced residuals of the in-service 
incurrence of pneumonia. By way of the February 2010 rating 
decision, the Veteran was service-connected for those residuals. 
The question of service connection for the underlying pneumonia 
remains. Again, 38 C.F.R. § 3.303 requires the existence of a 
current disability in order for service connection to be 
warranted. Since the in-service incurrence of pneumonia, the 
Veteran has not again had pneumonia. The available treatment 
records are negative as to pneumonia and the Veteran does not 
contend that he has had pneumonia since that one in-service 
incurrence. Again, his main contention is related to the 
residuals of that in-service incurrence, and those residuals are 
now service-connected.

In November 2009, the Veteran was afforded a VA examination with 
regard to this pneumonia claim. At that time, the Veteran 
reported his history of a 1987 in-service incurrence of pneumonia 
with residual episodes of chronic bronchitis. Again, the 
bronchitis is separately service-connected. There was no report 
of pneumonia after 1987. The examiner diagnosed "pneumonia, 
resolved" and "chronic bronchitis."

Because the evidence does not show and the Veteran does not claim 
that he has a current diagnosis of pneumonia, or has had 
pneumonia any time during the course of this appeal, service 
connection for the disease itself is not warranted. The residual 
of that in-service incurrence is shown to be chronic bronchitis, 
which is already service connected. Thus, this aspect of the 
Veteran's appeal must be denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b)(1). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

VA sent the Veteran notice letters in March 2006, June 2006, and 
April 2008, all of which satisfied the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, private treatment records, and VA 
examination reports have been associated with the claims folder. 
While the complete VA outpatient records are not available for 
the Board's review, the claims decided above do not require these 
records. The Board finds that the Veteran is not prejudiced by 
way of this decision as to his back and pneumonia claims 
considering the reasons for denial.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. In fact, in March 
2010, he submitted a statement indicating that there is no 
additional evidence he wishes to submit. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of these claims would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.


ORDER

Entitlement to service connection for upper back pain/injury, 
also claimed as upper back sprain, is denied.

Entitlement to service connection for pneumonia is denied.


REMAND

The Veteran is seeking to establish higher initial ratings than 
originally assigned for his service-connected gout, pes planus, 
varicocele, and hemorrhoids. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for various 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009). Evidence to be considered in the appeal of an initial 
rating is not limited to that reflecting the then current 
severity of the disorder. Fenderson v. West, 12 Vet. App. 119 
(1999). A disability must be considered in the context of the 
whole recorded history. Consistent with the facts found, the 
ratings may be higher or lower for different segments of the 
time, i.e., the ratings may be "staged." Id. 

The Veteran is also seeking to establish service connection for 
hypertension, and for a sleep disorder, claimed to be due to 
undiagnosed illness. Generally, for service connection, the 
record must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Under 38 C.F.R. §§ 3.307 and 3.309, certain chronic diseases 
shall be service connected if manifested within one year of 
service. The list of chronic diseases includes hypertension under 
38 C.F.R. § 3.309(a).

Also, service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011. 38 C.F.R. § 3.317(a)(1).

There are three types of "qualifying chronic disabilities" for 
the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed 
illness that the Secretary determines in regulations prescribed 
under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

Although an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness includes signs or symptoms 
involving sleep disturbances, 
38 C.F.R. § 3.317 makes clear that there must be at least some 
objective evidence perceptible to an examining physician and 
other, non-medical factors that are capable of independent 
verification. Moreover, an undiagnosed illness by definition is a 
condition that by history, physical examination, and laboratory 
tests cannot be attributed to a known clinical diagnosis.

In order to accurately assess each of these claims, there is no 
doubt that the complete body of medical evidence must be made 
available to the Board. A review of the claims folder reveals 
that the Veteran's VA outpatient records are available as to two 
dates in 2000 and many days of 2003. The only other VA record for 
the Board's review is the November 2009 VA examination report. 
Thus, there are seemingly many years of missing VA treatment 
records. Again, due to the nature of the claims under appeal, the 
complete body of medical evidence is required. In March 2008, the 
Board issued a remand requiring VA to associate "all relevant 
treatment records from VA healthcare facilities" with the claims 
folder. It appears that this remand directive was completely 
ignored, as no such records were associated with the claims 
folder.

Also, in the March 2008 remand, the Board ordered VA to 
adequately notify the Veteran of the evidence necessary to 
establish a claim under the regulations pertaining to undiagnosed 
illnesses. The Appeals Management Center did send the Veteran a 
letter in April 2008, but that letter only again notified the 
Veteran of the evidence required for a service connection claim 
on a direct basis, under 
38 C.F.R. § 3.303. Thus, this remand directive was also ignored.

If any action required by a remand is not undertaken, or is taken 
in a deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand is 
required in order to accomplish these aspects of the requisite 
claim development. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to notify 
the Veteran, including notifying the 
Veteran of the evidence necessary to 
establish service connection for a sleep 
disorder based upon undiagnosed illness.

2. Ensure that VA has met its duty to assist 
the Veteran under 38 C.F.R. § 3.159(c)(2), by 
obtaining all relevant treatment records from 
VA healthcare facilities and associating 
them with the claims folder.

3. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


